13-4582
     Zhu v. Lynch
                                                                                 BIA
                                                                           Poczter, IJ
                                                                        A201 295 296
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of June, two thousand fifteen.
 5
 6           PRESENT:
 7
 8            JOHN M. WALKER, JR.,
 9            BARRINGTON D. PARKER,
10            CHRISTOPHER F. DRONEY,
11                 Circuit Judges.
12   _____________________________________
13
14   GUIMING ZHU,
15
16            Petitioner,
17
18                  v.                                   13-4582
19                                                       NAC
20
21   LORETTA E. LYNCH, UNITED STATES
22   ATTORNEY GENERAL,1
23
24        Respondent.
25   _____________________________________

             1
            Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Loretta E. Lynch is automatically substituted
     for former Attorney General Eric H. Holder, Jr.
 1   FOR PETITIONER:                  Vlad Kuzmin, New York, New York.
 2
 3   FOR RESPONDENT:                Joyce R. Branda, Acting Assistant
 4                                  Attorney General; Terri J.
 5                                  Scadron, Assistant Director; Corey
 6                                  L. Farrell, Attorney, Office of
 7                                  Immigration Litigation, United
 8                                  States Department of Justice,
 9                                  Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Guiming Zhu, a native and citizen of People’s

16   Republic of China, seeks review of an October 23, 2013,

17   decision of the BIA affirming a May 30, 2012, decision of an

18   Immigration     Judge   (“IJ”)    denying   Zhu’s   application    for

19   asylum,   withholding     of     removal,   and   relief   under   the

20   Convention Against Torture (“CAT”).          In re Guiming Zhu, No.

21   A201 295 296 (B.I.A. Oct. 23, 2013), aff’g No. A201 295 296

22   (Immig. Ct. N.Y. City May 30, 2012).         We assume the parties’

23   familiarity with the underlying facts and procedural history

24   in this case.

25       Under the circumstances of this case, we have reviewed

26   the IJ’s decision as modified by the BIA, i.e., minus the
                                         2
 1   basis for denying relief that the BIA did not consider (the

 2   IJ’s denial of relief as to Zhu’s family planning claim).

 3   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

 4   522 (2d Cir. 2005).              The applicable standards of review are

 5   well established.             See 8 U.S.C. § 1252(b)(4)(B); see also

 6   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 7   Substantial       evidence        supports        the      agency’s       determination

 8   that     Zhu     failed     to        establish        a    well-founded         fear     of

 9   persecution on account of his practice of Falun Gong.

10          In     order     “to       establish        a       well-founded          fear     of

11   persecution        in      the    absence         of       any    evidence       of     past

12   persecution,          an    alien        must      make          some     showing       that

13   authorities in his country of nationality are either aware

14   of     his     activities        or    likely      to       become       aware    of     his

15   activities.”          Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

16   (2d Cir. 2008).            The only evidence Zhu submitted in support

17   of his contention that Chinese officials had discovered his

18   practice of Falun Gong in the United States were letters

19   from    his     parents     and       wife.       The      agency       reasonably      gave

20   little weight to these unsworn statements from interested

21   parties who were not available for cross-examination.                                    See
                                                   3
 1   Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013).                       Moreover,

 2   the letters lacked detail regarding how Chinese officials

 3   had discovered Zhu’s newly commenced practice in a foreign

 4   country, see Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

 5   315, 341-42 (2d Cir. 2006), and Zhu’s sister, who spoke

 6   regularly    to    their   parents,         could     not    corroborate        that

 7   officials had purportedly visited them to threaten Zhu, see

 8   Chuilu Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009)

 9   (recognizing that, even if an applicant is deemed credible,

10   the IJ may require corroboration when it reasonably would be

11   expected).

12       The IJ also reasonably found that Zhu’s evidence failed

13   to show that Chinese authorities are likely to become aware

14   of his practice of Falun Gong.                    As the IJ noted, although

15   Zhu testified that he would continue his new Falun Gong

16   practice    in    China,   he    did        not    state    whether     he   would

17   practice in public or whether he would practice by himself

18   at home (as he indicated is his normal practice in the

19   United     States).        Furthermore,            the     country     conditions

20   evidence in the record reveals that, prior to the ban on

21   Falun    Gong     in   1999,    there        were    tens     of     millions    of
                                             4
 1   practitioners in China, and it does not discuss the Chinese

 2   government’s current efforts to discover the identities of

 3   Falun Gong practitioners.             Therefore, because Zhu did not

 4   state that he would practice Falun Gong in public in China

 5   and he did not submit evidence that Chinese officials make

 6   efforts to discover private practitioners, the IJ did not

 7   err in finding that he failed to demonstrate that officials

 8   are likely to become aware of his practice.                     See Jian Xing

 9   Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding that

10   a fear is not objectively reasonable if it lacks “solid

11   support” in the record and is merely “speculative at best”).

12          Accordingly, because Zhu failed to satisfy his burden

13   of demonstrating that Chinese officials are aware of or

14   likely    to   become    aware   of    his    practice     of    Falun     Gong,

15   substantial     evidence      supports     the    agency’s      determination

16   that     Zhu   failed    to   establish       a     well-founded     fear     of

17   persecution on account of his practice of Falun Gong.                        See

18   Hongsheng      Leng,    528   F.3d    at     143.        That    finding     was

19   dispositive     of     asylum,   withholding        of   removal,    and     CAT

20   relief insofar as those claims were based on Zhu’s Falun

21   Gong claim.      See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d
                                            5
 1   Cir. 2006).       We do not consider the agency’s alternative

 2   basis for denying relief—Zhu’s failure to demonstrate that

 3   his   fear   of   persecution    (if    discovered)   was    objectively

 4   reasonable.

 5         For the foregoing reasons, the petition for review is

 6   DENIED.      As   we   have   completed   our   review,     any   stay   of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.          Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                     FOR THE COURT:
14                                     Catherine O’Hagan Wolfe, Clerk
15
16




                                         6